Citation Nr: 1415071	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-33 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee medial meniscus tear and anterior cruciate ligament (ACL) deficiency.

2.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia patella.

3.  Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine.  

4.  Entitlement to a rating in excess of 20 percent for left L4 radiculopathy.

5.  Entitlement to service connection for irritable bowel syndrome (IBS), nausea, and gastrointestinal problems.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and E.K.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1984 to June 1989, and from August 1989 to April 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the RO in Nashville, Tennessee, which, in relevant part, denied ratings in excess of those assigned for left and right knee disabilities, lumbar spine DDD, and a left L4 radiculopathy, and denied service connection for IBS, nausea, and gastrointestinal problems.  The Board has not only reviewed the Veteran's physical claims file but also the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before the undersigned Veterans Law Judge at a May 2013 Travel Board hearing in Nashville, Tennessee.  A transcript of the hearing has been associated with the file.  The Veteran submitted evidence at the May 2013 Travel Board hearing.  As this evidence is duplicative of evidence received prior to final consideration of the appeal by the RO, the Board may consider the appeal without remand for readjudication based on the submission of additional evidence.  See 38 C.F.R. § 20.1304(c) (2013).  

The issues of entitlement to a rating in excess of 10 percent for a left knee medial meniscus tear and ACL deficiency under DC 5257 and a separate rating in excess of 10 percent under DC 5003, entitlement to a rating in excess of 10 percent for right knee chondromalacia patella, entitlement to a rating in excess of 10 percent for DDD of the lumbar spine, entitlement to a rating in excess of 20 percent for left L4 radiculopathy, and entitlement to service connection for IBS, nausea, and gastrointestinal problems are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with degenerative arthritis of the left knee by x-ray.

2.  Throughout the period on appeal, the Veteran's left knee degenerative arthritis manifested painful, noncompensable limitation of motion. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent disability for degenerative arthritis in the left knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability Ratings - Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

Compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1995).  In VAOPGCPREC 9-98, VA's General Counsel  reiterated that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

Rating for Left Knee ACL Disability

The Veteran has been rated under Diagnostic Code (DC) 5257 for the left knee disability as 10 percent disabling since 1995 (except for a period of temporary total rating for convalescence in 1998).  Diagnostic Code 5257 provides for ratings based on slight, moderate and severe recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a. 

The Veteran was seen for a single VA examination in connection with the left knee claim in August 2010.  The VA examiner diagnosed degenerative arthritis of the medial compartment by x-ray.  The disability of arthritis is distinct from the ACL injury and disability for which the Veteran has been rated under Diagnostic Code 5257.  

Degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  Where limitation of motion is noncompensable, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion to be combined not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a.  The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  Under DC 5260, a compensable rating for limitation of flexion is warranted if limited to 45 degrees or less.  38 C.F.R. § 4.71a.  Under DC 5261, a compensable rating for limitation of extension of the knee is warranted if limited to 10 or more degrees from full (zero) degrees extension.  38 C.F.R. § 4.71a.  

At the August 2010 VA examination, the Veteran had left knee flexion to 130 degrees and left knee extension to zero degrees.  This is the only range of motion testing of record.  Thus, the criteria for a compensable rating were not met under either DCs 5260 or 5261.  

At the August 2010 VA examination of the left knee, the Veteran reported that he could walk for 30 minutes or a quarter mile before pain became too severe.  He rated pain of 7/10 with flares of 10/10 pain on a daily basis.  On examination, the Veteran had tenderness to palpation over the medial and joint lines.  The Veteran reported pain between 120 and 130 degrees of flexion.  The examiner indicated that repetitive testing did not produce greater impairment, but did indicate that the pain could worsen and further limit as the Veteran described, particularly after repetitive use.  His testimony before the undersigned indicated continued painful motion and worsening symptoms on use of the left knee.

The Board finds that the Veteran's account of his own symptoms and the August 2010 VA examination report are consistent in showing painful, noncompensable limitation of motion due to left knee degenerative arthritis throughout the period on appeal.  Given that the ranges of left knee motion were not compensable, the Board resolves reasonable doubt in the Veteran's favor and awards a separate 10 percent rating is warranted under DC 5003 for degenerative arthritis.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98; Esteban, 6 Vet. App. at 262; see also 38 U.S.C.A. § 5107(c); 38 C.F.R. § 3.102.

In granting a separate compensable 10 percent rating for the left knee arthritis, the Board does not reach the question of whether ratings in excess of the 10 percent under DC 5257 (for left knee ACL disability) or 5003 (for left knee arthritis) or another applicable DC are warranted.  The question of whether higher ratings may be assigned for either of the left knee disabilities is addressed in the Remand section below and is remanded for additional development.   

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  Because this decision constitutes a partial grant of the benefits sought on appeal and remand of additional potential benefits, no further discussion regarding VCAA notice or assistance duties is required.


ORDER

A separate 10 percent rating for degenerative arthritis of the left knee is granted.



REMAND

Increased Ratings Appeals

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  See 38 C.F.R. § 3.327(a) (2013).  In this case, the last VA examinations in connection with the back, radiculopathy, and knee disability were conducted in August 2010.  The Veteran's May 2013 Board hearing testimony included a report of daily locking and grinding in both knees, which were not present at the time of the August 2010 VA examination.  Locking goes to the criteria under Diagnostic Codes 5258 and 5259.  38 C.F.R. § 4.71a.  As such testimony may suggest a worsening of disability since the last VA examination, the Board must remand the claims for increased rating for knee disabilities for a new VA examination.  38 C.F.R. § 3.327(a).  

The Veteran indicated at the May 2013 Board hearing that his service-connected back disability may have worsened since the last VA examination, with more limitation of motion and pain.  Remand for a new VA examination of the back is warranted.  Id.  

The Board must also remand the issue of rating of left L4 radiculopathy rating.  The left L4 radiculopathy is an objective neurological abnormality of the service-connected DDD of the lumbar spine that was separately rated under the neurological diagnostic criteria.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).  The Veteran's May 2013 Board hearing testimony was also that he had had gradual worsening of the left leg symptoms since 1997.  This testimony is not clear as to whether worsening occurred after the August 2010 VA examination.  As the radiculopathy is associated with the back disability which the Veteran did specifically report worsened after the August 2010 VA examination, the Board will remand the left L4 radiculopathy disability rating for a new VA examination as well.  38 C.F.R. § 3.327(a).


Service Connection for IBS, Nausea, and Gastrointestinal Problems

The Board must remand service connection for IBS, nausea, and gastrointestinal problems for a VA examination and opinion.  The Veteran contends that these problems began during service and points to a December 1993 private treatment record as proof.  The Veteran's VA treatment records show diagnoses of gastroesophageal reflux disease and hemorrhoids.  The Veteran's testimony generally meets the threshold to trigger the duty to assist in providing an examination by alleging current gastrointestinal symptoms that began during service.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

Presumptive service connection for certain qualifying chronic disability, including IBS and undiagnosed illness manifesting with gastrointestinal symptoms, may be subject to service connection for those veterans with qualifying service in the Persian Gulf War Theater on and after August 2, 1990.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2013).  The Veteran is in receipt of two Southwest Asia Service Medals for service aboard the U.S.S. John F. Kennedy for the period of August 1990 to February 1991.  The Southwest Asia Service Medal, as pertinent to naval service aboard an aircraft carrier such as the U.S.S. John F. Kennedy, requires service in one or more of the Persian Gulf, Red Sea, Gulf of Oman, Gulf of Aden, or portions of the Arabian Sea on and after August 2, 1990 through November 30, 1995.  SecNavInst. 1650.1H, Aug. 22, 2006, paragraph 8-20 (available at http://awards.navy.mil).  Although the Southwest Asia Service Medal is not always qualifying, the Veteran's receipt of the Medal in this case is sufficient to demonstrate the Veteran's service meets the naval service requirements of 38 C.F.R. § 3.317(e).  The Veteran is a Persian Gulf War veteran.  Functional gastrointestinal disorders, such as IBS, may be service connected on a presumptive basis if manifest to a compensable degree for a period of six months or more prior to January 1, 2017.  38 C.F.R. § 3.317(a).  The Board instructs that the VA examination include an assessment under the presumptive provisions for a qualifying chronic disability, which includes undiagnosed illness provisions.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  


Other Additional Development

All VA treatment records that could potentially be helpful in resolving a claim should be obtained.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  The Veteran has been receiving treatment from VA on an ongoing basis through the Memphis, Tennessee, VA Medical Center (MC).  The claims file reflects treatment only through November 2011.  To correctly assess the Veteran's current disability, all records of treatment from November 2011 to the present should be considered; therefore, those treatment records should be obtained for the file.

Accordingly, the issues of entitlement to a rating in excess of 10 percent for a left knee medial meniscus tear and ACL deficiency under DC 5257, the (separate) rating for arthritis in excess of 10 percent under DC 5003, entitlement to a rating in excess of 10 percent for right knee chondromalacia patella, entitlement to a rating in excess of 10 percent for DDD of the lumbar spine, entitlement to a rating in excess of 20 percent for left L4 radiculopathy, and entitlement to service connection for IBS, nausea, and gastrointestinal problems are REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for treatment concerning the back disability, radiculopathy, and gastrointestinal complaints from November 2011 to the present from the Memphis VAMC.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

2.  Schedule the Veteran for a VA examination to assist in determining the current level of severity of the left knee medial meniscus tear and ACL deficiency, right knee chondromalacia patella, lumbar spine DDD, and left L4 radiculopathy.  Any tests deemed necessary should be conducted, any necessary consultations should be completed, and all clinical findings should be reported in detail.  The VA examiner should review the relevant documents in the claims file and provide a rationale for all conclusions reached.  The examiner is asked to describe the range of motion of the knees and thoracolumbar spine, including any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination or pain on movement.  Any additional functional loss should be expressed in terms of additional limitation of motion, if possible.

The examiner should describe the extent of the L4 radiculopathy and indicate whether the Veteran experiences any other neurological impairment, to include any right side radiculopathy or problems with bowel or bladder control, resulting from his thoracolumbar spine disability.  If such neurological impairment exists, the nature and severity of it should be described in detail.  

The examiner must also note the presence, length, and severity of any incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

3.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to help determine the nature and etiology of any IBS, nausea, and gastrointestinal problems that may be present, to include a Persian Gulf War protocol examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including his service, VA, and private treatment records and lay assertions.  Following the examination, the examiner should express opinions on the following questions:

a.  Identify any current diagnosis related to the IBS, nausea, and gastrointestinal problems;

b.  For each diagnosis identified, is it at least as likely as not that the disorder manifested in service or is otherwise related to his military service, including the December 1993 treatment for abdominal pain?

c.  If the IBS, nausea, and gastrointestinal problems (or any portion of the complaints thereof) cannot be attributed to a known clinical diagnosis, is it at least as likely as not that such symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War?  If so, the examiner should also describe the severity of the symptomatology and report all signs and symptoms necessary for evaluating the disorder under the rating criteria.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A rationale should accompany any opinion provided.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

4.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


